               Case 4:19-cv-04717-PJH Document 124 Filed 10/30/19 Page 1 of 2



     JOSEPH H. HUNT
 1   Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4   ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
     JOSHUA M. KOLSKY, DC Bar No. 993430
 7   Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 305-7664
11     Facsimile: (202) 616-8470
       Email: Joshua.kolsky@usdoj.gov
12
     Attorneys for Defendants
13
                            IN THE UNITED STATES DISTRICT COURT
14
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    CITY AND COUNTY OF SAN FRANCSICO, et al.,
                                                                           Case No. 19-cv-4717-PJH
17                          Plaintiffs,
18             v.                                                          NOTICE OF APPEAL
19
      U.S. CITIZENSHIP AND IMMIGRATION
20    SERVICES, et al.,

21                          Defendants.

22
23    STATE OF CALIFORNIA, et al.,
                                                                           Case No. 19-cv-4975-PJH
24                          Plaintiffs,
25             v.
26    U.S. DEPARTMENT OF HOMELAND
27    SECURITY, et al.,

28                          Defendants.

     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Notice of Appeal
               Case 4:19-cv-04717-PJH Document 124 Filed 10/30/19 Page 2 of 2




 1           Pursuant to F.R.A.P. 3(a), all Defendants hereby appeal, to the U.S. Court of Appeals for the
 2   Ninth Circuit, the Court’s October 11, 2019 Order issuing a preliminary injunction against the
 3   Department of Homeland Security’s final rule, Inadmissibility on Public Charge Grounds, 84 Fed.
 4   Reg. 41292 (Aug. 14, 2019) (to be codified at 8 C.F.R. pt. 103, 212-14, 245, 248). See Preliminary
 5   Injunction, 19-cv-4717, ECF No. 115 (N.D. Cal. Oct. 11, 2019); Preliminary Injunction, 19-cv-4975,
 6
     ECF No. 120 (N.D. Cal. Oct. 11, 2019).
 7
 8   Dated: October 30, 2019                                      Respectfully submitted,
 9                                                                JOSEPH H. HUNT
10                                                                Assistant Attorney General

11                                                                ALEXANDER K. HAAS
                                                                  Director, Federal Programs Branch
12
13                                                                /s/ Joshua M. Kolsky                   _
                                                                  ERIC J. SOSKIN
14                                                                Senior Trial Counsel
                                                                  KERI L. BERMAN
15                                                                KUNTAL V. CHOLERA
16                                                                JOSHUA M. KOLSKY, DC Bar No. 993430
                                                                  U.S. Dept. of Justice, Civil Division,
17                                                                Federal Programs Branch
                                                                  1100 L Street, N.W., Rm. 12002
18                                                                Washington, DC 20001
                                                                  Phone: (202) 305-7664
19
                                                                  Fax: (202) 616-8470
20                                                                Email: joshua.kolsky@usdoj.gov

21                                                                Attorneys for Defendants
22
23
24
25
26
27
28
                                                              1
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Notice of Appeal
